AMERIGROUP FLORIDA, INC. Medicaid HMO Contract

AHCA CONTRACT NO. FA523
AMENDMENT NO. 8

THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the “Agency” and AMERIGROUP FLORIDA,
INC., hereinafter referred to as the “Vendor”, is hereby amended as follows:

1. Standard Contract, Section II .A, Contract Amount, the first sentence is
hereby amended to now read:

To pay for contracted services according to the conditions of Attachment I in an
amount not to exceed $680,379,083.00, (an increase of $10,560,000.00), subject
to the availability of funds.



  2.   Attachment I, Section 90.0, Payment and Authorized Enrollment Levels,
Table 1 is hereby amended to now read:

Table 1 Projected Enrollment

          County   Maximum Enrollment Level
BREVARD
    8,000  
 
       
BROWARD
    14,000  
 
       
_DADE DADE
    25,000  
 
       
HILLSBOROUGH
    40,000  
 
       
LEE
    18,000  
 
       
MANATEE
    3,500  
 
       
ORANGE
    30,000  
 
       
OSCEOLA
    8,500  
 
       
PALM BEACH
    12,000  
 
       
PASCO
    15,000  
 
       
-PINELLAS
    25,000  
 
       
POLK
    30,000  
 
       
SARASOTA
    8,000  
 
       
SEMINOLELE
    8,000  
 
       



  3.   Attachment I, Section 90.0, Payment and Authorized Enrollment Levels,
Table 3, is hereby amended to now read:

Table 3 Area

Age-banded Capitation Rates, Including Community Mental Health and Mental Health
Targeted Case Management

Table 3.
Areas 5, 6, 7, 8, 9, 10, and 11 Age-banded Capitation Rates, Including Community
Mental Health and Mental Health Targeted Case Management Area 05 General Rates
plus Mental Health Plan - 015005304(PASCO) 015005305(PINELLAS)

                                                                         
 
  <1 year     1-5       6-13             14-20 Male 14-20 Female 21-54 Male
  21-54Female     55-64       65+  
TANF/FC/SOBRA
    345.77       79.28       51.94       57.32       114,31       139.01      
210.44       291.84       291,84  
SSI/NO Medicare
    3265.63       429.24       240.86       235.59       235.59       628.37    
  628.37       594.95       594.95  
SSI/Part B
    266.87       266.81       266.87       266.87       266.87       266.87    
  266.87       266.87       266.87  
SSI/Part A 6 B
    310.72       318.72       318.12       318.72       318.72       318.72    
  318,72       318.72       225,77  

Area 06 General Rates plus Mental Health Plan — 015005300(HILLSBOROUGH)
015005307(POLK) 015005318 (MANATEE)

                                                                              <1
year   -5   6-13           14-20 Male 14-20 Female 21-54 Male 21-54 Female      
    55-64   65+ TANF/FC/SOBRA   330.07   7591   61.92   61.67   122.23   135.83
  204.29   282.98   282.98
SS1/No Medicare
    3017.05       37169       265.72       243.82       243,82       647.81    
  647.81       587,26       587.26  
SSI/Part B
    242.29       24229       242.29       242.29       242.29       242,29      
242.29       242.29       242.29  
SSI/Part A 6 B
    288.09       288.09       288.09       288,09       288.09       288.09    
  288.09       288.09       202.64  

AHCA Contract No. FA523, Amendment No. 8, Page 1 of 3

AHCA Form 2100-0002 (Rev. NOV03)

1

AMERIGROUP FLORIDA, INC. Medicaid HMO Contract

Area 07 General Rates plus Mental Health Plan — 015005308 (ORANGE)
015005313(SEMINOLE) 015005314(OSCEOLA) 015005336(BREVARD)

                                                                         
 
  <1 year     1-:       6-13             14-20 Male 14-20 Female 21-54 Male
  21-54Female     55-64       65+  
TANF/FC/SOBRA
    337.20       76.9 )     58.07       59.10       114.69       136.45      
206.32       287.87       287.87  
SSI/No Medicare
    3217.90       406,81       260.45       239.73       239.73       628.24    
  628.24       594.96       594.96  
SSI/Part B
    266.03       266.0       266.03       266.03       266.03       266.03      
266.03       266.03       266.03  
SSI/Part A & B
    293.59       293.59       293.59       293.59       293.59       293.59    
  293.59       293.59       208.25  

Area 08 General Rates plus Mental Health Plan — 015005302 (LEE)
015005306(SARASOTA)

                                                                         
 
  <1 year     1-3       6-13             14-20 Male 14-20 Female 21-54 Male
  21-54Female     55-64       65+  
TANF/FC/SOBRA
    296.69       67.77     46,25     49.88       98.88       119,48       180.88
      251.72       251.72  
SSI/No Medicare
    3079.31       393.43       223.95       221.50       221.50       594.93    
  594,93       563.76       563,76  
SSI/Part B
    243.57       243.51       243.57       243.57       243.57       243.57    
  243.57       243.57       243.57  
SSI/Part A 6 B
    292.10       292.30       292.10       292.10       292.10       292.10    
  292.10       292.10       206.49  

Area 09 General Rates plus Mental Health Plan — 015005310(PALM BEACH)

                                                                         
 
  <1 year     1-5       6-13             14-20 Male 14-20 Female 21-54 Male
  21-54Female     55-64       65+  
TANF/FC/SOBRA
    316.80       71.49       49.26       52.54       104,85       126.25      
191.61       270.11       270.11  
SSI/No Medicare
    3344.06       424,:3       246.02       236.61       236.61       650.12    
  650,12       614.45       614,45  
SSI/Part B
    267.44       267.+4       267,44       267.44       267.44       267.44    
  267.44       267.44       267.44  
SSI/Part A & B
    331.80       331.10       331.80       331.80       331.00       331.80    
  331.80       331,80       235.67  

Area 10 General Rates plus Mental Health Plan — 015005311(BROWARD)

                                                                         
 
  <1 year     1.5     6-13           14-20 Male 14-20 Female 21-54 Male 21-54
Female
          55-64     65+  
TANF/FC/SOBRA
    328.75       75.74       60.81       58.42       112.75       132.87      
201.05       203.53       283.53  
SSI/No Medicare
    4151.83       510.2       323.61       304.08       304.08       801.75    
  801.75       764.03       764.03  
SSI/Part B
    290.18       290..0       290.18       290,16       290.18       290.18    
  290.18       290.18       290.18  
SSI/Part A & B
    354.95       354.15       354.95       354.95       354.95       354.95    
  354,95       354.95       249.35  

                                                                          Area
11 General Rates plus Mental ‘]Health Plan - 015005312(DADE)
                                                       
 
  <1 year     1.5       6-13             14-20 Male 14-20 Female 21-54 Male
21-54 Female
            55-64       65+  
TANF/FC/SOBRA
    409.17       92.16       69.70       69.26       136.84       161.91      
246.27       343.39       343.39  
SSI/No Medicare
    4551.56       561.11       358.04       331.22       331.22       B76.41    
  876.41       832.73       832.73  
SSI/Part B
  451.58     451,58       451.58       451.58       451.58       451.58      
451.50       451.58       451,58  
SSI/Part A & B
    420.30       420.10       420.30       420.30       420,30       420.30    
  420.30       420.30       295.40  



  4.   Attachment I, Section 90.0, Payment and Authorized Enrollment Levels,
Table 3, the second paragraph is hereby amended to now read:

Notwithstanding the payment amounts which may be computed with the above rate
table, the sum of total capitation payments under this contract shall not exceed
the total contract amount of $680,379,083.00, (an increase of $10,560,000.00),
expressed on page seven of this contract.



  5.   This amendment shall begin on July 1, 2005, or the date on which the
amendment has been signed by both parties, whichever is after.

All provisions in the Contract and any attachments thereto in conflict with this
amendment shall be and are hereby changed to con form with this amendment.

All provisions not in conflict with this amendment are still in effect and are
to be performed at the level specified in the Contract.

This amendment and all its attachments are hereby made a part of the Contract.

This amendment cam tot be executed unless all previous amendments to this
Contract have been fully executed.

No. 8, Page 2 of 3

AHCA Form 2100-0002 (Rev. NOV03)

AMERIGROUP FLORIDA, INC. Medicaid HMO Contract

IN WITNESS WHEREOF, the parties hereto have caused this 3 page amendment
(including all attachments) to be executed by their officials thereunto duly
authorized.

AMERIGROUP FLORIDA, MC.

STATE OF FLORIDA, AGENCY FOR HEALTH CARE ADMINISTRATION

S.CONT

          NAME: Don Gilmore
  NAME: Alan Levine
 
         
   
 
       
TITLE: CEO
      TITLE: Secretary
 
       
 
       
DATE:
  /s/ 6/21/05   DATE:, /S/
6/27/05
 
       



      THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY

AHCA Contract No. FA523, Amendment No. 8, Page 3 of 3

AHCA Form 2100-0002 (Rev. NOV03 )

2